IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           March 27, 2009
                                     No. 08-60446
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk
EARL LEWIS ANDERSON, JR.

                                                   Plaintiff-Appellant

v.

RON KING; LARRY C. HARDY; D. WEST, Captain; BOBBY KING; D. GRAY;
WARREN HANCOCK, Deputy; CHRISTOPHER EPPS; LYNDA POWELL;
FLORENCE JONES, Case Manager; L. STEWART; EDDIE WOLFE; HENRY
GAGNON, Nurse; M. LEWIS, Nurse; ET AL.


                                                   Defendants-Appellees


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                              USDC No. 2:05-CV-1
                             USDC No. 2:05-CV-2174


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Earl Lewis Anderson, Mississippi prisoner # L1784, appeals the dismissal
of his 42 U.S.C. § 1983 complaint against 79 defendants, all of whom he came
into contact with while he was incarcerated at the South Mississippi
Correctional Institution. The district court dismissed his suit as frivolous and


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 08-60446

certified that his appeal was not taken in good faith. Anderson challenges the
district court’s certification decision pursuant to Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997), and he requests that this court grant him authorization to
proceed in forma pauperis (IFP) on appeal.
      The only discernable argument Anderson makes on appeal is that the
magistrate judge conspired with other judges and the defendants to deny
Anderson relief. He also alludes to a conspiracy among prison officials to deny
him adequate medical care. Anderson’s conclusional allegations do not suffice
to show that he will raise a nonfrivolous appellate claim. See Babb v. Dorman,
33 F.3d 472, 476 (5th Cir. 1994). Anderson has failed to show that he will raise
a nonfrivolous appellate claim. See Baugh, 117 F.3d 202; Howard v. King, 707
F.2d 215, 220 (5th Cir. 1983). Consequently, his motion to proceed IFP on
appeal is denied, and this appeal is dismissed as frivolous. See 5 TH C IR. R.
42.2; Baugh, 117 F.3d at 202 n.24.
      The dismissal of this appeal as frivolous counts as a strike for purposes of
28 U.S.C. § 1915(g), as does the district court’s dismissal of Anderson’s suit as
frivolous. See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996).
Anderson also earned a strike when this court dismissed as frivolous his appeal
from the district court’s interlocutory order denying him a temporary restraining
order. Anderson v. King, No. 06-61058 (5th Cir. July 18, 2007), cert. denied, 128
S. Ct. 1079 (2008). Because Anderson has now accumulated at least three
strikes, he is barred from proceeding IFP in any civil action or appeal filed while
he is incarcerated or detained in any facility unless he is under imminent danger
of serious physical injury. See § 1915(g).
      IFP     MOTION         DENIED;         APPEAL         DISMISSED          AS
FRIVOLOUS; 28 U.S.C. § 1915(g) BAR IMPOSED.




                                        2